IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                     IN AND FOR NEW CASTLE COUNTY

KATHLEEN MORGAN and                  )
TURKEYS, INC.,                       )
                                     )
              Plaintiffs,            )
                                     )
              v.                     )      C.A. No. 14A-11-005 JAP
                                     )      (JP13-14-006891)
LIMESTONE VALLEY                     )
ENTERPRISES, LLC,                    )
                                     )
              Defendant.             )
                                     )

                                 ORDER

      Petitioners Kathleen Morgan and Turkey’s Inc. seek a writ of

certiorari to review an adverse judgment entered in the Justice of the

Peace Court.

      1.   According to the petition, Turkey’s, Inc. was a franchisee of

Capriottis Sandwich Shop Inc. (a non-party) and leased a shop in the

Lantana Square Shopping Center from Respondent Limestone Valley.

Petitioner Morgan was a guarantor of Turkey’s, Inc. obligations under

that lease.

      2. Although the pro se petition is not entirely clear, petitioners ask

this court “to review the decision of the Justice of the Peace Court no. 13

pertaining to Civil Action No. JP13-14006891 dated October 20, 2014 . .

. .” The judgment of the Justice of the Peace Court is not attached, but it

appears from the instant petition that the Justice of the Peace Court

granted a writ of possession to Limestone and entered a money judgment
against petitioners in favor of Limestone. In addition to seeking a writ of

certiorari petitioners ask this court to “grant a restraining order staying

the further action of Limestone . . . from taking any action with regard to

the Eviction Notice Writ of Possession.” The court interprets the latter as

a request for a stay of the proceedings in the Justice of the Peace court

matter.

       3. The instant petition is signed only by Ms. Wilson, and the court

takes judicial notice that she is not a member of the Bar of the Supreme

Court of Delaware. It is settled that corporations may not appear in this

court except through an attorney. 1 Because no attorney has entered an

appearance on its behalf, the petition of Turkey’s, Inc. will be stricken.

       4. Ms. Morgan is free to represent herself in this court. It appears,

however, that this court likely lacks jurisdiction to entertain her petition.

Here, petitioner Morgan asks this court to review an adverse decision by

the Justice of the Peace Court. “A writ of certiorari is not a substitute

for, or the functional equivalent of an appeal.” 2 Accordingly it is “only

available when no other basis for review was available.” 3 To the extent

that Ms. Morgan seeks a review of a money judgment entered against her

in the Justice of the Peace Court, she had an avenue of review available



1 Evergreen Waste Services v. Unemployment Ins. Appeal Bd., 23 A.3d 865 (Del. 2011)

(TABLE) (“[T]his Court may not entertain an appeal by a corporation where the
corporation is not represented by counsel”); St. Paul Fire and Marine Ins. Co. v. Elkay
Mfg. Co., 2003 WL 139775, at *8 (Del. Super. Jan. 17, 2003).
2  Maddrey v. Justice of Peace Court 13, 956 A.2d 1204, 1213 (Del. 2008).
3  Desmond v. State, 782 A.2d 263 (Del. 2001) (TABLE) (internal quotation marks
omitted).


                                           2
to her by way of an appeal to the Court of Common Pleas. 4 Accordingly

this court apparently lacks jurisdiction to issue a writ of certiorari with

respect to any money judgment entered against Ms. Morgan in the

Justice of the Peace Court.

       5. Insofar as Ms. Morgan is seeking a review of the writ of

possession, Ms. Morgan may lack standing to seek such a review since

she is apparently not the tenant under the lease and therefore has no

right to possession.

       6. Ms. Morgan seeks a stay of any proceedings in the Justice of

the Peace Court action. In order to obtain such a stay, she must show,

among other things, that she has a reasonable likelihood of success on

the merits. 5 She has not done so.

       WHEREFORE it is hereby ORDERED that:

              1.     The petition of Turkey’s Inc. is STRICKEN.

              2.     Petitioner Morgan shall show cause in writing on or

before December 20, 2014 why her petition should not be dismissed for

lack of standing (insofar as she seeks review of the writ of possession)

and lack of jurisdiction (insofar as she seeks review of personal

judgments entered against her). If Ms. Morgan fails to timely submit a

response, the matter will be dismissed without further notice.



4 10 Del. C. § 9570.
5 BAC Home Loans Servicing, L.P. v. Brooks, 2012 WL 1408596, at *2 (Del. Super.
March 8, 2012).




                                         3
           3.   The application for a stay of the proceedings below is

DENIED.




November 20, 2014                        John A. Parkins, Jr.
                                         Superior Court Judge



oc: Prothonotary

cc: Kathleen Morgan, 9 West Shore Court, Landenberg, Pennsylvania
    19350
    Limestone Valley Enterprises, LLC, 3403 Lancaster Pike, Wilmington,
    Delaware 19805
    Clerk of the Justice of the Peace Court 13 Concord Professional
    Building, 1010 Concord Avenue, Wilmington, Delaware 19802




                                   4